Title: To James Madison from John Stevens, 15 April 1803
From: Stevens, John
To: Madison, James


Letter not found. 15 April 1803. Mentioned in William Thornton to Stevens, 29 Apr. 1803 (listed in the preliminary volume of Calendar of the Stevens Family Papers [Newark, N.J., 1940], item 244), as dealing with Stevens’s boiler invention. In 1996 the New Jersey Historical Society was unable to locate Thornton’s letter. On 11 Apr. 1803 a patent for “a new and useful improvement In producing Steam” had been granted to Stevens (NjHi: Stevens Papers).
